Citation Nr: 0028336	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision of the RO.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Furthermore, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that most recent VA examination for PTSD was 
undertaken in December 1997.  Consequently, the Board finds 
that a contemporaneous examination to determine the current 
severity of the veteran's service-connected PTSD, as well as 
association with the claims file of any records of treatment 
or evaluation for such condition, would materially assist in 
the adjudication of the veteran's claim.  

The Board reminds the RO that the criteria for evaluating 
mental disorders such as the veteran's were changed, 
effective on November 7, 1996.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board further notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since December 
1993.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  That 
review should include evaluating the 
severity of the veteran's service-
connected PTSD under both the old 
criteria and the new and all pertinent 
laws and regulations.  See VA O.G.C. 
Prec. Op. No 3-2000 (Apr. 10, 2000).  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


